       Case 3:20-cr-02914-LAB Document 72 Filed 07/21/21 PageID.265 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                  Case No.: 20cr2914-LAB
12                                  Plaintiff,
                                                 ORDER GRANTING REQUEST
13    v.                                         TO REDACT [Dkt. 71]
14    CYNTHA LEON MONTOYA,
15                               Defendant.
16
17         Defendant Cynthia Leon Montoya was sentenced at a hearing in open court
18   on May 17, 2021. She has moved the Court to redact from the public docket three
19   lines of that hearing’s transcript. (Dkt. 71.) Montoya states that these lines disclose
20   “names allegedly referenced by [her] during a safety valve interview/debrief with
21   the government.” (Id.)
22         The movant seeking a sealing order bears the burden of demonstrating
23   “compelling reasons” resting on an “articula[ble] . . . factual basis.” Kamakana v.
24   City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006). Montoya’s
25   unchallenged statements in the PSR regarding threats made against her children
26   and herself establish that leaving the information in the docket would risk the safety
27   of Ms. Montoya and her children. And although the names were disclosed orally in
28   open court, such ephemeral mentions don’t pose the same risk as permanent,

                                                 1
                                                                                20cr2914-LAB
      Case 3:20-cr-02914-LAB Document 72 Filed 07/21/21 PageID.266 Page 2 of 2



1    publicly accessible online records. See United States v. Doe, 870 F.3d 991, 994
2    (9th Cir. 2017). The risk posed to Ms. Montoya and her children is a compelling
3    reason to seal the information in question, and it outweighs the public’s interest in
4    disclosure.
5          The motion is GRANTED. The Clerk is directed to redact from the public
6    docket lines 10–13 on page 25 of Docket Entry No. 68.
7          IT IS SO ORDERED.
8    Dated: July 20, 2021
9
10                                           Hon. Larry Alan Burns
                                             United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                               20cr2914-LAB
